PER CURIAM.
Upon docketing in this court, this case was assigned to the summary calendar. Thereafter, an attorney who participated in the four day evidentiary hearing conducted in the district court was appointed to assist the appellants. A transcript of the evidentiary hearing where the appellants all testified and were afforded complete opportunity to support their claims was obtained, and the appointed attorney thereafter submitted a memorandum in opposition to summary affirmance addressing the underlying merits.
We have now carefully and thoroughly reviewed the complete record on appeal, including the transcript, and the memorandum in opposition to summary af-firmance. We are convinced that the findings made by the district court at the conclusion of the evidentiary hearing are amply supported by the record. Accordingly, we affirm for the reasons stated by the district court, reported at 332 F.Supp. 262 (D.C.Kan.1971).
Affirmed.